Case: 17-10761      Document: 00514734940         Page: 1    Date Filed: 11/26/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                    United States Court of Appeals

                                    No. 17-10761
                                                                             Fifth Circuit

                                                                           FILED
                                  Summary Calendar                 November 26, 2018
                                                                      Lyle W. Cayce
UNITED STATES OF AMERICA,                                                  Clerk


                                                 Plaintiff-Appellee

v.

MICHAEL J. GALVAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-30-1


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Michael J. Galvan was convicted of one count of failing to register as a
sex offender. The district court imposed a within-guidelines prison term of 18
months, to run consecutively to a not-yet-imposed state revocation sentence,
as well as a five-year term of supervised release. On appeal, Galvan argues
that his sentence is substantively unreasonable because the district court gave
too much weight to his criminal history, which was already accounted for by


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10761     Document: 00514734940     Page: 2   Date Filed: 11/26/2018


                                  No. 17-10761

the Guidelines, when deciding to run his sentence consecutively to his
revocation sentence. The Government argues that plain error review applies
because Galvan did not raise this exact issue before the district court.
      We need not decide the standard of review issue because Galvan has
shown no error, plain or otherwise, in connection with his sentence. The record
shows that the district court considered the specifics of Galvan’s case before
deciding that a within-guidelines sentence running consecutively to Galvan’s
not-yet-imposed state revocation sentence was needed to satisfy the goals of 18
U.S.C. § 3553(a). The record thus shows that the district court acted properly.
See Gall v. United States, 552 U.S. 38, 49-50 (2007). Galvan’s arguments
amount to no more than a disagreement with the district court’s choice of
sentence, which does not show error. United States v. Ruiz, 621 F.3d 390, 398
(5th Cir. 2010); see Gall, 552 U.S. at 51.
      AFFIRMED.




                                        2